Citation Nr: 0710021	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-31 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for midbrain 
infarction with loss of balance, currently evaluated as 30 
percent disabling.

2.  Entitlement to a higher initial evaluation for midbrain 
infarction with left lower extremity weakness, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel



REMAND

The veteran served on active duty from December 1967 until 
July 1972 and from February 1973 until July 1988.

Initially, the Board notes that there are no treatment 
records for the service connected disabilities on file.  The 
RO should contact the veteran and ask for any information 
regarding treatment since the April 2003 VA examination.  

The veteran asserts that the disabilities on appeal have 
increased in severity since the last VA examination.  The 
veteran was scheduled for a VA neurology examination in 
October 2004, but he failed to report for the examination 
because his wife was sick.  The Board finds good cause for 
failure to report and orders a new examination to determine 
the severity of the service connected disabilities.  See 
Engelke v. Gober, 10 Vet. App. 396, 399 (1997).

(The veteran is hereby notified that it is his responsibility 
to report for the scheduled examination and to cooperate in 
the development of the case and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).)   

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO should contact the veteran to obtain the 
names and addresses of all medical care providers 
who have treated him for midbrain infarction with 
loss of balance and left lower extremity weakness, 
since April 2003.  After securing the necessary 
releases, the RO should obtain those records that 
have not previously been secured.   

2.  Schedule the veteran for a VA neurology 
examination in order to determine the nature and 
severity of the service connected disabilities on 
appeal.  The claim's folder and a copy of this 
remand should be made available to the examiner 
for review.  Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and any such 
results must be included in the examination 
report.  A complete rationale for all opinions 
expressed must be provided.  

In particular, the examiner is requested to 
identify all symptoms that are associated with the 
veteran's service connected midbrain infarction 
with loss of balance, specifically whether the 
veteran experiences vertigo and cerebellar gait 
and, if so, how often attacks of vertigo and 
cerebellar gait occur.  

Regarding the lower left extremity, the examiner 
should specify the nerve(s) involved, note whether 
there is associated atrophy or weakness, and 
express an opinion as to the severity of the 
disability for each nerve involved. 

3.  Following completion of the above, readjudicate 
the issues on appeal.  If any benefit sought on 
appeal remains denied, the RO should issue a 
supplemental statement of the case and allow the 
appellant an appropriate period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




